 



Exhibit 10.10
OMNIBUS AMENDMENT
OPTION ONE OWNER TRUST 2003-5
          This OMNIBUS AMENDMENT (the “Amendment”) dated as of October 30, 2007
is by and among Option One Owner Trust 2003-5 (the “Issuer”), Option One
Mortgage Corporation (“OOMC”), in its capacity as loan originator (in such
capacity, the “Loan Originator”) and as servicer (in such capacity, the
“Servicer”), Option One Mortgage Capital Corporation (“Capital”), Option One
Loan Warehouse LLC (formerly known as Option One Loan Warehouse Corporation)
(the “Depositor”), Wells Fargo Bank, N.A. (successor-in-interest to Wells Fargo
Bank Minnesota, National Association), as indenture trustee (the “Indenture
Trustee”), and Citigroup Global Markets Realty Corp. (the “Purchaser”).
PRELIMINARY STATEMENTS:
          A. The Issuer, OOMC, Capital, the Depositor and the Indenture Trustee
are parties to that certain Amended and Restated Sale and Servicing Agreement
dated as of November 12, 2004 (as amended and waived through the date hereof,
the “Sale and Servicing Agreement”).
          B. The Issuer, the Depositor and the Purchaser are parties to that
certain Note Purchase Agreement dated as of November 14, 2003 (as amended and
waived through the date hereof, the “Note Purchase Agreement”).
          C. The Issuer and the Indenture Trustee are parties to that certain
Indenture dated as of November 1, 2003 (as amended and waived through the date
hereof, the “Indenture”).
          D. The parties hereto desire to amend the Sale and Servicing
Agreement, the Indenture and the Note Purchase Agreement subject to the terms
and conditions of this Amendment.
          E. The parties hereto acknowledge that the Option One Owner Trust
2007-5A was terminated on September 28, 2007.
          F. Pursuant to Section 7.02(e) of the Sale and Servicing Agreement,
entitled “Financial Covenants,” OOMC is required to maintain a minimum “Net
Income” (defined and determined in accordance with GAAP) of at least $1 based on
the total of the current quarter combined with the previous three quarters (the
“Minimum Income Covenant”). Pursuant to the Basic Documents, OOMC periodically
represents and warrants its compliance with the Minimum Income Covenant. In
addition, under the Basic Documents, a failure by OOMC to satisfy the Minimum
Income Covenant, if not waived, could be or become a Default, Event of Default
or Servicing Event of Default, as those terms are used in the Basic Documents,
or could result in a termination of the Revolving Period.
          C. OOMC now believes that the Minimum Income Covenant will not be
satisfied as of the quarter ending October 31, 2007. The Issuer has requested
that the Majority Noteholders temporarily waive the Minimum Income Covenant,
and, subject to the terms hereof,

 



--------------------------------------------------------------------------------



 



the Majority Noteholders have agreed to temporarily waive the Minimum Income
Covenant on and subject to the terms and conditions hereinafter set forth.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement or the Indenture.
          SECTION 2. Accuracy of Preliminary Statements. OOMC and the Depositor
agree and represent that the foregoing Preliminary Statements are true and
correct in all respects.
          SECTION 3. Amendments to the Sale and Servicing Agreement.
          (A) Section 1.01 of the Sale and Servicing Agreement is hereby amended
by amending the definition of the term “Revolving Period” in its entirety to
read as follows:
     Revolving Period: With respect to the Notes, the period commencing on
November 10, 2006 and ending on the earlier of (i) November 15, 2007, and
(ii) the date on which the Revolving Period is terminated pursuant to
Section 2.07.
     SECTION 4. Amendments to the Note Purchase Agreement.
     Section 1.01 of the Sale and Servicing Agreement is hereby amended by
amending the definition of the term “Maximum Note Principal Balance” in its
entirety to read as follows:
     “Maximum Note Principal Balance” means an amount equal to $75,000,000.
     SECTION 5. Amendments to the Indenture.
     Section 1.01 of the Indenture is hereby amended by amending the definition
of the term “Maturity Date” in its entirety to read as follows:
     “Maturity Date” means November 15, 2007.
     SECTION 6. Temporary Waiver of the Minimum Income Covenant.
     (A) Effective as of the date first above written and subject to the
satisfaction of the condition precedent set forth in 6(B) below, the Majority
Noteholders hereby agree to waive, until November 15, 2007 only, the Minimum
Income Covenant.
     (B) The waiver under this Section 6 shall become effective and be deemed
effective as of the date first above written upon (i) receipt by OOMC of an
executed

- 2 -



--------------------------------------------------------------------------------



 



counterpart of this Waiver from each of the Issuer, the Depositor, the Majority
Noteholders and the Indenture Trustee and (ii) receipt by the Majority
Noteholders of confirmation from OOMC that each Note Purchaser, Purchaser,
Initial Noteholder Agent or Note Agent, as applicable, in connection with each
of the Trusts listed on Schedule I hereto, has executed a waiver in
substantially similar form as set out in this Section 6, regarding the failure
by OOMC to satisfy the Minimum Income Covenant as of the quarter ending
October 31, 2007.
     (C) The waiver under this Section 6 shall continue to be effective until
November 15, 2007 only so long as no Event of Default (other than the Minimum
Income Covenant) has occurred. Upon the occurrence of any Event of Default other
than the Minimum Income Covenant, this Waiver shall immediately cease to be
effective.
     (D) Each of the Issuer, OOMC (in its capacities as Servicer and Loan
Originator), Capital and the Depositor hereby reaffirms all covenants,
representations and warranties made by the Issuer, OOMC, Capital and the
Depositor, as applicable, in the Sale and Servicing Agreement, to the extent the
same are not modified hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the effective date of
this Amendment.
     SECTION 7. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer and the Depositor hereby
jointly and severally represents to the other parties hereto and the Initial
Noteholder that as of the date hereof, after giving effect to this Amendment,
(a) all of its respective representations and warranties in the Note Purchase
Agreement and the other Basic Documents are true and correct, and (b) it is
otherwise in full compliance with all of the terms and conditions of the Sale
and Servicing Agreement.
     SECTION 8. Limited Effect. Except as expressly amended and modified by this
Amendment, the Sale and Servicing Agreement, Indenture and the Note Purchase
Agreement shall continue in full force and effect in accordance with their
respective terms. Reference to this Amendment need not be made in the Sale and
Servicing Agreement, Indenture or Note Purchase Agreement or any other
instrument or document executed in connection therewith or herewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Sale and Servicing Agreement, Indenture or the Note Purchase Agreement,
any reference in any of such items to the Sale and Servicing Agreement,
Indenture or Note Purchase Agreement, as applicable, being sufficient to refer
to the Sale and Servicing Agreement, Indenture or Note Purchase Agreement as
amended hereby.
     SECTION 9. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed, all of the reasonable
out-of-pocket costs and expenses incurred in connection with the transactions
contemplated hereby and in the other Basic Documents including, without
limitation, (i) all reasonable fees, disbursements and expenses of counsel to
the Initial Noteholder and (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel.

- 3 -



--------------------------------------------------------------------------------



 



     SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 11. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
     SECTION 12. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2003-5 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.
     SECTION 13. Direction and Authorization. Citigroup Global Markets Realty
Corp., by signing below, represents and warrants that it is the holder of 100%
of the Securities and authorizes and directs the Indenture Trustee to waive any
Opinion of Counsel contemplated by Section 11.02 of the Sale and Servicing
Agreement, or other condition to the amendment of the Sale and Servicing
Agreement in the respects provided in this Amendment.
[remainder of page intentionally left blank]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment and Consent as
of the day and year first above written.



OPTION ONE OWNER TRUST 2003-5,
as Issuer
By:      Wilmington Trust Company, not in its individual
            capacity, but solely as Owner Trustee
By: /s/ Roseline K. Maney                                                    
   
Name: Roseline K. Maney
Title: Vice President
OPTION ONE MORTGAGE CORPORATION,
as Loan Originator and as Servicer
By: /s/ Matthew A. Engel                                                       
Name: Matthew A. Engel
Title: Senior Vice President
OPTION ONE MORTGAGE CAPITAL CORPORATION
By: /s/ Matthew A. Engel                                                       
Name: Matthew A. Engel
Title: Vice President
OPTION ONE LOAN WAREHOUSE LLC,
as Depositor
By: /s/ Matthew A. Engel                                                       
Name: Matthew A. Engel
Title: Secretary





WELLS FARGO BANK, N.A.,
as Indenture Trustee


 
By: Jacquelyn E. Kimball                                                      
  
Name: Jacquelyn E. Kimball
Title: Vice President
CITIGROUP GLOBAL MARKETS
REALTY CORP., as Purchaser
By: Bobbie Theivakumaran                                                     
Name: Bobbie Theivakumaran
Title: Authorized Agent


Signature Page to Omnibus Amendment
Option One Owner Trust 2003-5

 